             Case 2:19-cv-01320-RSM Document 95 Filed 04/07/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
     BERNARD WAITHAKA, on behalf of
10   himself and all others similarly situated,         No. C19-01320-RSM

11                       Plaintiff,                     ORDER RE: JOINT STATUS REPORT

12                  v.
13   AMAZON.COM, INC., AMAZON
     LOGISTICS, INC.,
14
                         Defendants.
15

16
             This matter comes before the Court sua sponte and on parties’ joint status report dated
17

18   April 1, 2021. Dkt. #94. On November 30, 2020, the Court stayed this matter pending the final

19   resolution of Waithaka v. Amazon.com, Inc., et al. (1st Cir. No. 19-1848), or Rittmann v.
20   Amazon.com, Inc., et al. (9th Cir. No. 19-35381), whichever occurred first. Dkt. #91. On
21
     March 17, 2021, Defendants Amazon.com, Inc. and Amazon Logistics, Inc. (collectively,
22
     “Amazon”) filed a noticed advising that the U.S. Supreme Court denied their petition in
23
     Rittman. Dkt. #92 at 2 (citing Amazon.com, Inc. v. Rittmann, No. 20-622, 2021 WL 666403, at
24

25   *1 (U.S. Feb. 22, 2021)). Accordingly, the conditions for lifting the stay in this matter have

26   been met. See Dkt. #91 at 16.



     ORDER RE: JOINT STATUS
     REPORT- 1
             Case 2:19-cv-01320-RSM Document 95 Filed 04/07/21 Page 2 of 3




 1           Defendants now seek to extend the stay on the basis that the Supreme Court is likely to

 2   rule on their pending petition for writ of ceriotrari in Waithaka “in a matter of days following
 3
     the April 16 conference.” Dkt. #94 at 2. Amazon also cites to another case, Saxon v. Sw.
 4
     Airlines Co., No. 19-3226, 2021 WL 1201367 (7th Cir. Mar. 31, 2021) as evidence of “further
 5
     division between the circuits” that may increase the likelihood of the Supreme Court granting
 6
     certiorari. Id.
 7

 8           For the second time, Amazon requests that this Court extend the stay pending final

 9   resolution of both Rittman and Waithaka. The Court previously denied Amazon’s request on
10   the basis that “disposition of the Rittman petition directly implicates the probability that
11
     Waithaka will be granted, and visa versa . . . .” Dkt. #91 at 15. The Court finds that the Seventh
12
     Circuit’s recent decision in Saxon does not change its conclusion. While Saxon considers the
13
     holdings in Rittman and Waithaka, it does not appear to reject them. See generally Saxon, 2021
14

15   WL 1201367. This holding is consistent with Wallace v. Grubhub Holdings, Inc., which

16   approvingly cited Waithaka and distinguished its facts without identifying any conflict. See

17   970 F.3d 798, 802, n.2 (7th Cir. 2020). Accordingly, the Court does not find Saxon sufficient
18   basis to further delay this matter.
19
             Lastly, even if the Court has erred in its reasoning and the Supreme Court grants
20
     certiorari in Waithaka, its mistake would be short-lived. See Dkt. #94 at 2 (Amazon contending
21
     that the Supreme Court will rule “in a matter of days” after April 16, 2021). Based on this short
22

23   time span, the Court cannot find that Amazon would suffer substantial harm in the interim.

24           For the reasons set forth above, the Court ORDERS that the stay in this matter is lifted,

25   effective immediately.
26


     ORDER RE: JOINT STATUS
     REPORT- 2
          Case 2:19-cv-01320-RSM Document 95 Filed 04/07/21 Page 3 of 3




 1        Dated this 7th day of April, 2021.

 2

 3

 4

 5
                                               A
                                               RICARDO S. MARTINEZ
 6                                             CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER RE: JOINT STATUS
     REPORT- 3
